220 F.3d 502 (7th Cir. 2000)
UNITED STATES OF AMERICA, Plaintiff-Appellant,v.RICKY SWIFT and JOE LOUIS TAYLOR, Defendants-Appellees.
No. 00-1028
In the  United States Court of Appeals  For the Seventh Circuit
Argued June 5, 2000
Decided July 17, 2000

Appeal from the United States District Court  for the Northern District of Indiana, South Bend Division.  No. 399 CR 44--Robert L. Miller, Jr., Judge.
Before EASTERBROOK, DIANE P. WOOD, and EVANS, Circuit  Judges.
EVANS, Circuit Judge.


1
Around 8:30 a.m. on  September 2, 1999, two men robbed the First  Source Bank in Osceola, Indiana, a few miles east  of Mishawaka and its neighbor, South Bend. Within  hours of the robbery, the police thought they had  the bandits in their clutches. But their case hit  the skids when the suspects (now the defendants),  Ricky Swift and Joe Taylor, filed motions to  suppress the evidence, which the district court  granted. The court reasoned that the duo was  arrested without probable cause. This  determination led to the conclusion that all the  evidence seized after the arrest had to be  excluded as "fruit of the poisonous tree." The  government appeals this decision.


2
The facts, which we will set out in some  detail, are pretty much undisputed. Our standard  of review is de novo. Ornelas v. United States,  517 U.S. 690 (1996); United States v. Finke, 85  F.3d 1275 (7th Cir. 1996). Here, then, are the  facts.


3
Officer Richard Hurley of the Mishawaka police  department heard the first of several calls about  the robbery at 8:31 a.m. It was reported that two  African-American men, armed and wearing dark,  hooded clothing, beards (probably fake), and  braids, robbed the bank and fled in a red Jeep  Grand Cherokee bearing an Indiana license plate  beginning with "71A." Officer Hurley and other  officers set up a perimeter around the area to  watch for a red Jeep. When that effort was  unsuccessful, Robert Sherbun, a captain in  Mishawaka's detective bureau, ordered Hurley to  go to Hickory Village, an apartment complex about  9 miles from the bank, where he knew a red Jeep  had been seen, one which he thought was  associated with other robberies. Lieutenant  George Haywood and Officer Steve Madison were  also looking for the red Jeep Cherokee at Hickory  Village. Once in the Hickory Village vicinity, a  red, 4-door, 1991 Jeep Cherokee Sport bearing  Indiana license number 71E1905, driven by an  African-American male with another African-  American man in the passenger seat, passed in  front of Hurley. He radioed his observations to  other officers at 9:53 a.m. (time is very  important and this one, an hour and 23 minutes  after the robbery, should be noted) and stopped  the Jeep. Officers Haywood and Madison pulled in  behind Hurley.


4
Officer Hurley asked for identification from the  men in the Jeep; both produced drivers licenses.  The driver's identification said he was Ricky  Swift, and the passenger's license identified him  as Joseph Taylor. Hurley radioed in the names. At  the same time, he recalled that Swift was a  suspect in some Mishawaka and South Bend  robberies in the 1980's.


5
Hurley then asked Swift who owned the Jeep;  Swift said it was his mother's. When Hurley asked  Swift where he was coming from, Swift said he had  been at Joe Taylor's house in Hickory Village.  When Hurley observed that Taylor's drivers  license did not give a Hickory Village address,  Swift responded, "Well, we didn't do nothing,  man."


6
Hurley asked Swift if the officers could search  the Jeep, and Swift agreed. The officers asked  the men to get out of the Jeep, and a pat-down  for weapons came up dry. Hurley and Lieutenant  Haywood then did a search in the Jeep, but they  saw nothing they personally recognized as  evidence of participation in the bank robbery,  although, as it turns out, two items that looked  innocent--but were very incriminating--were  there.


7
Meanwhile, Captain Sherbun was at the bank. He  learned the identities of the Jeep's occupants  over the radio. And the names, Swift and Taylor,  he said "kind of rang a bell" for he recalled  that both were involved (he offered no other  details on this and there were no convictions) in  a series of restaurant robberies in which  employees were tied up or put in a cooler.  Importantly, from his investigation at the bank,  he learned that the robbers had bound the  employees with duct tape and placed them in a  separate room during the robbery. He saw a  similar pattern between the restaurant robberies  (apparently some occurred a dozen years ago and  one a little over a year ago) and the Osceola  bank robbery. For that reason, at 10:02 a.m.  (note the time again) Sherbun directed the  officers at the Jeep to take Swift and Taylor to  the Mishawaka police station. He informed the  officers that he was on his way to where the Jeep  had been stopped.


8
Swift and Taylor were transported to the police  station in separate squad cars around 10:10 a.m.  Taylor was taken to an interview room and Swift  to a holding cell. Both men were required to  leave their personal belongings--including  Swift's pager--with the police.


9
Captain Sherbun arrived at the Jeep by 10:25  and looked inside by extending his head into the  open front window. Two items caught his eye. Near  the corner of the rear seat on the passenger side  he saw wadded duct tape of the same color as the  tape used to bind and confine the bank employees  during the robbery. He also saw a headphone for  a Walkman-type device; the headphone was without  one of the foam cups that cover the earpieces. In  the vault area of the First Source Bank that  morning, Captain Sherbun had seen a round,  nickel-sized, cup-shaped piece of black or grey  sponge pad for a Walkman-like headphone. The ear-  pad piece in the bank vault was a match for the  Walkman earpiece in the jeep. These innocent-  looking items, of course, had to be in view in  the jeep when Hurley and Haywood looked in, but  they had no reason to appreciate the significance  of the items.


10
As to the critical facts on the issue before  us, we could stop here, but we will add more  details so the reader has a full picture of what  was going on.


11
When FBI Special Agent Ronald Ryniak arrived at  the scene of the Jeep stop around 11:00, he, too,  saw duct tape on the rear seat, and he also  recognized that it matched the tape he saw  earlier at the bank. SA Ryniak began preparing an  application for a search warrant for the Jeep.  The warrant was issued later that evening.


12
At 10:47 a.m. the witness who saw the robbers  drive away from the bank was brought to the Jeep.  She told Sherbun that Swift's Jeep "was the same  type vehicle" she saw leave the bank after the  robbery.


13
Meanwhile, at the station, Lieutenant Robert  Pawlowski called the county prosecutor's office  and spoke with a deputy prosecutor, Laura  Curliss, who suggested that Swift and Taylor be  put in a lineup. Lieutenant Pawlowski then began  the process of getting a lineup together.


14
South Bend police department investigator Eugene  Eyester arrived at the Mishawaka police station  after hearing that Swift and Taylor had been  taken there. Eyester had been assigned the  investigation of an armed robbery 3 days earlier  at a restaurant/tavern in South Bend called The  Landing, in which two African-American males  wearing fake beards and wigs duct-taped the  employees. Eyester was familiar with the names of  Ricky Swift and Joe Taylor, Jr. and recalled that  Swift was a suspect in previous armed robberies,  including one of a Long John Silver's restaurant  and one of a Ponderosa.


15
At the station, Swift was told that the police  were investigating the First Source bank robbery  and The Landing robbery. Swift said he didn't  want to answer any questions and asked to talk to  an attorney. He called his attorney sometime  around 12:10 p.m., after which he agreed to  participate in a lineup. Swift declined to sign  a consent to search the Jeep. Taylor declined to  answer any questions about the bank robbery.


16
Sometime around 2:00 p.m., the officers were  ready to conduct lineups. The lineups took from 2:15 to 4:30. Eight First Source Bank employees  and/or witnesses and two Landing employees viewed  two lineups--one with Swift and the other with Taylor. None of the First Source Bank witnesses  made identifications, but the two Landing  witnesses identified Taylor, and one of the  Landing witnesses said he was 75 percent sure  that Swift was the other robber.


17
At one point in the afternoon, Swift's pager  (located in a small pile of his personal effects  which had been taken from him upon his arrival at  the jail) started sounding. Officer Eyester  silenced the signal and looked at the numbers  recorded on the pager as incoming calls.


18
Swift's pager sounded again around 5:30. Officer  Eyester wrote down the number, which belonged to  a Gayle Richmond who lived in the Hickory Village  apartments. Officers then went to Richmond's unit  at Hickory Village. Richmond signed a consent  form allowing a search of her apartment. And the  police struck pay dirt, finding hundreds of  thousands of dollars--some of the bills were  still in First Source Bank wrappers--wigs, fake  beards, and a handgun. The formal bank robbery  charges against Swift and Taylor followed.


19
The Fourth Amendment protects "against  unreasonable searches and seizures." See U.S.  Const. Amend. IV. The amendment does not prevent  all encounters between the police and citizens.  It comes into play when a police officer uses  physical force or a show of authority to restrain  the liberty of a citizen. United States v. Odum,  72 F.3d 1279 (7th Cir. 1995). To make an arrest,  a police officer needs probable cause to believe  that a person has committed or is committing a  crime. See, e.g., United States v. Johnson, 910  F.2d 1506 (7th Cir. 1990). Police are also  allowed to make "Terry stops," which are  investigatory stops limited in scope and executed  through the least restrictive means reasonable.  Terry v. Ohio, 392 U.S. 1 (1968). For an  investigatory stop, police officers do not need  probable cause. They need only have reasonable  suspicion supported by articulable facts that  criminal activity is afoot. Terry. Reasonable  suspicion is "some objective manifestation that  the person stopped is, or is about to be, engaged  in criminal activity." United States v. Cortez,  449 U.S. 411, 417 (1981). It is something less  than probable cause and more than a hunch. United  States v. Tipton, 3 F.3d 1119 (7th Cir. 1993). In  evaluating the reasonableness of an investigatory  stop, we look first to see whether the officers'  actions were justified at the inception of the  stop and next to see whether the stop was  reasonably related in scope to the circumstances  which justified the stop in the first place.  United States v. Smith, 3 F.3d 1088 (7th Cir.  1993). Whether the stop is reasonable may depend  in part on the nature or the length of the  intrusion. United States v. Sharpe, 470 U.S. 675  (1984); United States v. Tilmon, 19 F.3d 1221  (7th Cir. 1994); United States v. Griffin, 150  F.3d 778 (7th Cir. 1998). But we must not be  overly focused on any one factor. The proper  analysis involves a consideration of "the  totality of circumstances known to the officers  at the time of the stop." United States v. Quinn,  83 F.3d 917 (7th Cir. 1996). The totality of the  circumstances includes "the experience of the law  enforcement agent and the behavior and  characteristics of the suspect." Odum, 72 F.3d at  1284.


20
A difficult question often arises regarding at  exactly what point a Terry stop matures into an  arrest. When does the conduct of the officers  exceed what is allowable under Terry and veer  into the kind of major intrusion requiring  probable cause? See United States v. Ienco, 182  F.3d 517, 525 (7th Cir. 1999). Then, if there was  neither a reasonable suspicion or probable cause,  the issue becomes whether evidence obtained by  the stop is admissible or whether it must be  excluded under the exclusionary rule.


21
The exclusionary rule is a judicially created  remedy, aimed at curbing overly zealous police  action. It tells police that if they obtain  evidence illegally, they will not ordinarily be  allowed to use it against the suspect they are  after. United States v. Leon, 468 U.S. 897  (1984). Evidence which is obtained as a result of  an illegal arrest is fruit of the poisonous tree  and it must be excluded unless the government can  show that it was obtained as a result not of the  illegality, but rather "by means sufficiently  distinguishable to be purged of the primary  taint." Wong Sun v. United States, 371 U.S. 471  (1963). The evidence may be purged of the taint  by a finding that it was discovered by an  independent source, that it would inevitably have  been discovered without the unlawful search, or  that its discovery is sufficiently distant in  causal connection from the illegal search so as  to attenuate the connection between the two.  United States ex rel. Owens v. Twomey, 508 F.2d  858 (7th Cir. 1974). The goal of the "poisonous  tree" doctrine is to ensure that the prosecution  is not put in a better position by means of the  illegality, but the countervailing consideration  is that the prosecution must not be put in a  worse position. Nix v. Williams, 467 U.S. 431  (1984). There is no bright-line rule to make the  analysis of these issues easy.


22
In the district court, Swift and Taylor  contended that there was no reasonable suspicion  to support the Terry stop, that they were under  arrest, without probable cause, when they were  taken to the police station, and that all the evidence obtained after the arrest must be  suppressed the duct tape, the headphones with  the missing earpiece, the telephone number  obtained from Swift's pager which led the police  to Richmond's apartment, and the money, wigs,  fake beards, and weapons that were found there.  The district court agreed with enough of the  argument to order the suppression of the  evidence.


23
Our analysis requires us to repeat some of the  facts we find significant. The first is the  discovery of the red Jeep Cherokee, which led the  police quickly to Swift and Taylor. Witnesses  said that the bank was robbed by two black men  with beards and braids who escaped in a red Jeep.  Officer Hurley said he thought the report  indicated fake beards and braids. One witness  said the vehicle was a Jeep Grand Cherokee with  a license number beginning with "71A." "71" tells  Indiana police that the car is registered in St.  Joseph County, that is, that it is local. An  immediate investigation ensued with a number of  officers involved both in the search for the  robbers and in a study of the scene of the crime.  Captain Sherbun was investigating the scene of  the robbery while at the same time directing  other officers to perform other tasks. He knew  that at the Hickory Village apartment complex,  located about 9 miles from the bank, there was a  red Jeep Cherokee which, he thought, was  associated with other robberies. Because he was  at the bank and unable to personally be  everywhere at once, he ordered Hurley to go to  Hickory Village to look for the red Jeep. At 9:53  a.m., about 1 hour and 23 minutes after the  robbery, Hurley spotted a red, 4-door Jeep  Cherokee Sport, Indiana license 71E1905, with two  black men inside. Suspecting that this could be  the red Jeep Sherbun referred to and the same  Jeep used in the bank robbery, he stopped the  vehicle. This, we have no trouble concluding, was  a valid Terry stop.


24
Also important is that during the stop, Swift  gave Hurley what seemed to him to be a fishy  story about having left a residence in Hickory  Village, for which he did not know the address.  When he was asked whose residence it was, he said  it belonged to Joe Taylor. But Hurley was holding  Joe Taylor's drivers license and knew Taylor was  in the car with Swift. The license gave a South  Bend address for Taylor, not a Hickory Village  address. When confronted with this information,  Swift's only response was they hadn't done  anything wrong.


25
It is also significant that several officers  had previous knowledge of Swift and Taylor.  Hurley recalled that Swift was a suspect in  earlier robberies in the area; he radioed in the  names given on the drivers licenses. Lt. Haywood,  also participating in the stop, recalled that  Swift was a robbery suspect. Similarly, hearing  the radio report, Captain Sherbun recalled that  Swift and Taylor were suspects in a series of  restaurant robberies in which employees were tied  up or put in a cooler; from his investigation at  the bank he learned that the robbers had placed  the bank employees in a separate room during the  robbery and had bound them with duct tape. And he  saw the duct tape that was used. Given all this  information, Sherbun wanted to look at the Jeep  himself and to have a witness brought to the  scene to view it.


26
At this point, time becomes important. At 10:02  a.m., Captain Sherbun directed the officers to  take Swift and Taylor to the Mishawaka police  station. The men were removed from the scene  around 10:10 and arrived at the station around 10:16. Meanwhile, Sherbun was heading to the  Jeep, which he told the officers to secure. He  arrived at 10:25. At the station, Swift and  Taylor were told to turn over their personal  belongings, including Swift's pager, and they  were placed in separate rooms. Despite the  government's weak argument to the contrary, we,  like the district court, find that Swift and  Taylor were "arrested" when they were taken from  the scene around 10:10.  And, arguably it is  without probable cause.


27
We say "arguably" because although no one  officer knew early on all the information in what  was an ongoing investigation involving many  officers (both federal and state), the critical  actors had sufficient facts in their possession  to support a finding of probable cause when Swift  and Taylor were taken from the scene. The police  had a red Jeep Cherokee (the difference between  a "Grand" Cherokee and a Cherokee "Sport" is not  particularly important, especially here where the  "Sport" was a large, 4-door vehicle) with part of  a license number close to the number actually on  the vehicle. Hurley and the officers at the scene  searched the Jeep, which contained, for them,  innocuous duct tape and a defective earpiece to  a Walkman. More importantly, their commanding  officer, Captain Sherbun, who was in  communication with them, had first ordered them  to focus their search on Hickory Village, had  accurately predicted that the red Jeep would be  found there, and he recalled Taylor's and Swift's  possible involvement in the restaurant robberies.  Sherbun also recalled that the restaurant robbers  bound up their victims in a manner similar to  that used by the bank robbers. This knowledge was  enough to permit Sherbun to order the continued  detention of Swift and Taylor while he was en  route to the scene--it may have even been enough  to establish probable cause. The fact that the  officers at the scene did not know all that  Sherbun knew is not decisive because when a  superior officer, in communication with an  inferior officer, orders that officer to make an  arrest, it is proper to consider the superior's  knowledge in determining the overall  reasonableness of the police conduct as it  relates to probable cause. See United States v.  Edwards, 885 F.2d 377 (7th Cir. 1989); United  States v. Woods, 544 F.2d 242 (6th Cir. 1976).


28
But assuming there was no probable cause to  arrest until the moment Sherbun personally looked  in the Jeep and put it all together, it doesn't  necessarily follow that the evidence should have  been suppressed. For we would have to determine  whether the early arrest put the police in a  better position than they would have been in  without it. Or whether the decision to take the  men to the station, rather than keeping them at  the scene until Sherbun got there and saw for  himself the evidence which established probable  cause, justifies putting the prosecution in a  worse position than it would have been in if the  officers had held the suspects at the scene.


29
It is clear that the only two alternatives, as  far as the police were concerned, were taking  Swift and Taylor in or holding them at the scene.  The suspects were not going to be released. At  the time the men were transported to the police  station, the information which could legitimately  be sought at a Terry stop was not complete. It  was not until after the men were taken from the  scene that the police tried to obtain a social  security number for Swift so they could do a  record check. They obtained the social security  number at 10:14. At 10:15 they learned the  registration address for the Jeep. They still did  not have the criminal record report. Knowing what  they already knew and suspected, the police were  not about to let Swift and Taylor go on their  way, and moments after Sherbun arrived the men  would have been arrested (and then taken to the  police station) with solid probable cause.


30
Of course, if the men had been held at the  scene, a different issue would be argued. The  defense would say that detaining the men for 32  minutes (recall, the Jeep was stopped at 9:53 and  Sherbun arrived on the scene at 10:25) means they  were, in fact, under arrest. But that isn't  necessarily true, for the issue would have to be  analyzed under the totality of the circumstances,  and the answer is by no means on the side of  suppression. We have recognized that police  officers face a "fluid situation" during a Terry  stop. They can "graduate their responses to the  demands of the particular circumstances . . . ."  United States v. Weaver, 8 F.3d 1240, 1243 (7th  Cir. 1993). They may, for instance, approach a  vehicle with their guns drawn if they reasonably  fear for their personal safety. Tilmon. An  officer may have his gun drawn and order a  suspect to lie prone on the ground, handcuff, and  frisk him if the officer reasonably believes the  suspect is dangerous. Tilmon; Smith, 3 F.3d 1088  (7th Cir. 1993).


31
More importantly, we have recently upheld the  detention of a suspect at the scene of a Terry  stop while awaiting the arrival of another  officer in circumstances similar to those we face  here. In United States v. Scheets, 188 F.3d 829  (7th Cir. 1999), cert. denied, 120 S. Ct. 837  (2000), police came across a suspect in a bank  robbery at a casino. Their first encounter with  him was consensual. He accompanied them to the  security office of the casino. At some point the  encounter evolved into a Terry stop for which we  found there was reasonable suspicion. But then  the officers held the suspect, clearly without  letting him leave, for about 15 minutes longer  while another agent traveled to the scene. We  said that maintaining the status quo while  obtaining more information (in the person of the  other investigating agent) might be the most  reasonable action to take. We found that the  continuance of the Terry stop was justified.  Here, we think it would have been reasonable  under Terry for the officers at the Jeep to hold  Swift and Taylor until Captain Sherbun, who had  more information and was not far away, arrived at  the scene.


32
But they weren't held at the scene. They were  taken to the station. Nine minutes after they got  there, 15 minutes after they were taken from the  scene, probable cause unquestionably existed for  their arrest when Sherbun saw the incriminating  duct tape and earphones in the Jeep and put two  and two together. Meanwhile, the Jeep properly  remained at the scene because police may hold a  vehicle for a reasonable period of time in order  to examine it further. Griffin; see also United  States v. Place, 462 U.S. 696 (1983). The Jeep,  as we have said, yielded the evidence which  provided probable cause.


33
One might suggest that a question remains as to  the pager, and the telephone number it much later  revealed, which in turn led to the Richmond  apartment with its trove of evidence. Swift and  Taylor argue that this evidence is fruit of the  poisonous tree. We disagree. It is true that the  pager was taken from Swift sometime after he  arrived at the station. It may have been seized  before probable cause undoubtedly existed at 10:25. However, as our previous discussion makes  clear, the police would inevitably have seized  Swift's pager at the Jeep had he been kept there,  as he could have been, until Sherbun arrived.  Regardless whether the pager was seized at the  station or at the site of the Jeep, when it  revealed Richmond's telephone number, Swift would  have been in legal custody for 7 hours. We see no  realistic scenario under which the police would  not have had the pager at the time the telephone  call came in, even if Swift was not taken to the  station at 10:10 a.m. The pager and the evidence  to which it led are not fruit of the poisonous  tree.


34
But we also conclude that the evidence would  have inevitably been discovered. Evidence which  is discovered by tainted police action is not  suppressed if it would have been inevitably  discovered even without the illegal act. Nix v.  Williams. Here, the Jeep was stopped leaving the  Hickory Village apartments, the police  investigation focused on that area, and  independent of taking the suspects to the  station, the police had evidence in their  possession which would have led them to the  Richmond apartment. They had a key ring from the  Jeep. On that ring was a key to Richmond's  apartment. Hickory Village personnel were able to  match apartments to keys. Given the alert law  enforcement work evidenced in this case, the  police in all likelihood would have found the  apartment and Ms. Richmond without the pager by  use of the key. The pager, of course, made this  task a lot easier, but that doesn't significantly  reduce the chance that Richmond's apartment would  have inevitably, and fairly soon, come to the  attention of the investigators.


35
We also note that Taylor's claim fails for  another reason. The Fourth Amendment is "a  personal right that must be invoked by an  individual." Minnesota v. Carter, 119 S. Ct. 469,  473 (1998). A defendant must show a violation of  "his (and not someone else's)" rights. At 472.  Here, for instance, the discovery of the evidence  in the Richmond apartment resulted from the  seizure of Swift's pager. It did not flow from  Taylor's arrest. Taylor cannot assert that the  seizure of the pager violated his personal  rights. The evidence that the government wants to  use would have been captured even if Taylor had  been immediately released and allowed to go his  merry way after the Jeep was stopped. Nothing,  therefore, leading to the search of the Richmond  apartment can be traced to Taylor's detention,  legal or not.


36
Suppression of evidence in this case rests on a  single possible misstep--that Swift and Taylor  were transported to the police station about 15  minutes too early; they should have been held at  the scene. That is the only misstep in the case.  And misstep aside, the evidence would have been  inevitably discovered if all the rules had been  followed to the letter. Sherbun certainly knew  enough to order his officers to continue the  Terry stop for an extra 15 minutes while he  traveled to the scene. Had they done so, Sherbun  would have arrived, seen the incriminating duct  tape and foam earpiece, and the collective  knowledge of the officers on the scene in  communication with one another would have  provided probable cause for the arrest. By the  time the pager revealed Richmond's telephone  number, which led to the money, Swift and Taylor  were properly in custody. The evidence should not  have been suppressed. The decision of the  district court is


37
REVERSED.